UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PRUSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): May 1, 2013 INTERPHASE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-35267 75-1549797 (Commission File Number) (IRS Employer Identification No.) 2901 North Dallas Parkway, Suite 200, Plano, Texas (Address of Principal Executive Offices) (Zip Code) (214)654-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 1, 2013, Interphase Corporation (“Interphase” or the “Company”) held its annual meeting of shareholders (the “Annual Meeting”).At the Annual Meeting, Interphase shareholders voted on five proposals and cast their votes as described below.The proposals are described in the Company’s definitive proxy statement on Schedule 14A as filed with the SEC on April 3, 2013. Proposal 1 An election of directors of the Company to serve until the next annual meeting for the Company was held. The following five individuals were elected as directors of the Company: Nominee Votes For Votes Withheld Non-votes Uncast Gregory B. Kalush 0 Mark D. Kemp 0 Michael J. Myers 0 Kenneth V. Spenser 0 Christopher B. Strunk 0 There were no abstentions on this matter. Proposal 2 The proposal to ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for the year ending December 31, 2013 was approved based upon the following votes: Votes For Votes Against Votes Abstained Non-votes Uncast 0 0 Proposal 3 The proposal to approve, on an advisory basis, named executive officer compensation was approved based upon the following votes: Votes For Votes Against Votes Abstained Non-votes Uncast 0 Proposal 4 The shareholders voted, on an advisory basis, to hold future advisory votes on named executive officer compensation as follows: 1 Year 2 Years 3 Years Votes Abstained Non-votes Uncast 0 In connection with the Annual Meeting, the Board of Directors of the Company had recommended that shareholders vote to hold future advisory votes to approve the compensation of the Company’s named executive officers on an annual basis.In light of such recommendation and considering the support for an annual vote as reflected in the above voting results, the Board, on May 1, 2013, determined that the Company will hold future advisory votes to approve the compensation of the Company’s named executive officers annually. Proposal 5 The proposal to approve the Amended and Restated Certificate of Formation was not approved based upon the following votes: Votes For Votes Against Votes Abstained Non-votes Uncast 0 0 Item 7.01.Regulation FD Disclosure. A copy of the Company’s presentation material used during the Annual Meeting is attached hereto as Exhibit 99.1.These slides should be reviewed in conjunction with the audio recording which is available on the Company’s website at www.iphase.com.The information in this report (including the exhibit attached hereto) is being furnished pursuant to Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 –Interphase Corporation Presentation Slides. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interphase Corporation Date:May 2, 2013 By: /s/Thomas N. Tipton Jr. Title: Chief Financial Officer, Secretary Vice President of Finance and Treasurer
